Citation Nr: 0733896	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-04 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a right hand 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1962 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Detroit, Michigan.  The veteran's original appeal was 
whether evidence had been received sufficient to reopen a 
previously disallowed claim for a right hand disability.  In 
its February 2007 decision, the Board reopened the veteran's 
claim and remanded this appeal for further development.  The 
Board has carefully reviewed the evidence of record and 
concludes that it may now proceed with a decision on the 
merits.


FINDINGS OF FACT

1.  The competent medical evidence demonstrates that the 
veteran's scars on the thenar region of the right hand are 
residuals of an in-service right hand infection.

2.  The competent medical evidence is, at the very least, in 
equipoise as to whether atrophy of the first interosseous 
muscle of the right hand is related to an in-service right 
hand infection.

3.  The competent medical evidence fails to demonstrate that 
there are any other residuals associated with the veteran's 
in-service right hand infection or that any other current 
right hand disabilities are otherwise related to service.


CONCLUSION OF LAW

Residuals of a right hand infection manifested by scars on 
the thenar region of the right hand and atrophy of the first 
interosseous muscle were incurred during the veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).  Nevertheless, the 
Board notes that the veteran was provided full VCAA notice by 
letter dated in March 2007.  Id.; Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).  The veteran was then given an 
opportunity to submit additional evidence and argument prior 
to a readjudication of his claim and the issuance of a 
supplemental statement of the case in June 2007.

Analysis

The veteran is claiming entitlement to service connection for 
a right hand disability secondary to an in-service right hand 
injury.  In reviewing the record, the Board concluded that 
the competent medical evidence was inadequate to render a 
determination.  Therefore, it remanded this appeal in 
February 2007 for a VA examination with etiological opinion.  
Such development was completed and the appeal is again before 
the Board for its review.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The veteran's service medical records reflect that he injured 
his right hand during service in October 1965.  The hospital 
discharge report indicates that the initial thumb injury was 
treated; however, swelling and pain persisted.  Examination 
revealed thickening and marked tenderness about the thenar 
muscles, and the veteran demonstrated marked difficulty in 
motion of the metacarpal phalangeal joint due to pain.  X-
rays indicated moderate destruction of the bone of the 
metacarpal phalangeal joint and evidence suggestive of a loss 
of articular cartilage.  Two surgical incisions were made at 
the thenar region of the veteran's right hand and drainage 
was performed.  Following surgery, it was noted that the 
veteran still had some limitation of motion of the metacarpal 
phalangeal joint, but that it was not disabling or 
uncomfortable.  Laboratory results of tissue revealed chronic 
paniculitis of a bacterial origin.  The final diagnosis 
provided is an infection of the right hand, did not exist 
prior to enlistment.  The veteran's September 1968 separation 
examination makes no mention of any chronic right hand 
disability, nor is there any mention of the in-service 
injury.  

A November 1986 VA examination report notes that the veteran 
has a scar on his right hand at the web space between the 
first and second fingers and on the palm at the metacarpal 
phalangeal joint of thumb.  Normal range of motion of fingers 
is noted.  No diagnosis of a chronic right hand disability is 
provided.  

The veteran was recently evaluated in May 2007.  The VA 
examination report indicates that the veteran currently has 
two surgical scars near the base of the right thumb as well 
as a small scar at the hypothenar area.  There is also 
evidence of mild atrophy of the hypothenar muscles and 
wasting of the first interosseous muscle.  Grip strength was 
strong, and wrist motion was full with satisfactory power.  
In describing all current right hand disabilities, the 
examiner indicated that the veteran has a normal right hand 
with residual scars, a history of palmar space infection, and 
a history of ulnar nerve surgery.  The examiner also 
expressed that the veteran has a residual scar on his right 
hand due to hand infection, minor atrophy of small muscles of 
the hand, and a scar on the hypothenar due to ulnar nerve 
surgery and "not related to his service-connected hand 
infection [emphasis added]."

The Board is satisfied that the May 2007 examining 
physician's statements demonstrate that the veteran has 
residual scarring from his in-service hand infection and 
surgical procedure.  Although the examiner mentioned only one 
scar due to hand infection in his conclusion, the examination 
findings indicate two surgical scars near the base of the 
veteran's thumb.  Such description corresponds to the 
location of the incisions made in connection with the 
veteran's in-service procedure.  It appears that this was a 
notation error; thus, the Board concludes that both scars 
located on the thenar region of the veteran's right hand are 
service-related.

The Board acknowledges the contention by the veteran's 
accredited representative in the September 2007 Informal 
Hearing Presentation that a new VA examination is warranted 
because of the contradictions inherent in the May 2007 VA 
examination report.  In this regard, the representative notes 
that the examination report indicates that the veteran has a 
residual scar due to hand infection and that the scar located 
at the veteran's hypothenar region is due to ulnar nerve 
surgery.  Based on the accredited representative's 
statements, it appears that the representative concluded that 
the scars mentioned in these statements are one in the same.  
Thus, the representative finds the statements regarding the 
scar located at the hypothenar region to be contradictory.  
Moreover, based on such statements, the veteran's 
representative argues that, at a minimum, service connection 
for a scar is warranted.

The veteran's service medical records clearly indicate that 
his right hand injury, and the incisions made during service, 
were located at the thenar region of the hand, not the 
hypothenar region.  See U.S. Naval Hospital Report dated 
October 18, through November 17, 1965.  Moreover, the 
examiner clearly indicates that the veteran has two surgical 
scars near the base of his thumb.  In consideration of such 
facts, the Board concludes that the examiner's statements are 
clear regarding the etiology of his three scars; thus, a new 
VA examination is not necessary.  The representative's 
assertions, therefore, appear misplaced.

With respect to the representative's assertion that service 
connection is warranted for residual scarring from the 
veteran's 1965 in-service right hand infection, the Board 
agrees.  The reasoning for its decision has already been 
discussed.

In addition to the veteran's residual scarring, the May 2007 
VA examiner found mild atrophy of the first interosseous 
muscle.  The Board observes that this muscle is located 
between the veteran's thumb and second finger at the thenar 
region of the hand (and in the area of his in-service hand 
infection).  Although the VA examination report does not 
expressly state that this muscular atrophy is not related to 
the veteran's in-service hand infection, the Board finds that 
the language used by the VA examiner implies a negative nexus 
opinion.  

In this regard, the VA examiner indicated that the scarring 
on the veteran's thenar region of the right hand was due to 
hand infection, and then stated that the veteran's hand 
infection was "service-connected."  These combined 
statements reflect an opinion that the veteran's hand 
infection is related to service; thus, any noted residuals of 
his hand infection (scarring, in this case), are also related 
to service.  Following this thought to conclusion, the 
absence of any mention of a connection to hand infection 
regarding other disabilities identified in the VA examination 
report, including atrophy of the first interosseous muscle of 
the right hand, indicates a negative nexus opinion.

In contrast to this negative nexus opinion provided in the 
May 2007 VA examination report, an October 2005 VA Hand and 
Plastics Clinic note states that the veteran has thenar 
wasting from abscess drainage in 1965.  

The Board observes that both of these medical opinions were 
rendered in conjunction with a history and physical 
examination of the veteran.  Additionally, there is nothing 
to indicate that either of these etiological opinions is not 
competent, and both appear to have a reasonable basis in the 
record.  Finally, neither the October 2005 VA Clinic note nor 
the May 2007 VA examination report contains a discussion of 
the reasoning for the provided opinion which might make one 
opinion more probative than the other.  

The evidence of record thus contains competent medical 
opinions indicating both a positive and a negative nexus 
between the veteran's atrophy of the first interosseous 
muscle of the thenar region of the right hand and his in-
service right hand infection.  In light of such 
circumstances, the Board concludes that there is at the very 
least an approximate balance regarding an issue material to 
the determination of the veteran's claim.  See 38 U.S.C.A. 
§ 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  Under these circumstances, service connection for 
atrophy of the first interosseous muscle is warranted.

The Board observes that the evidence of record demonstrates 
that the veteran also suffers from right ulnar neuropathy and 
right carpal tunnel syndrome, both status post-ulnar nerve 
surgery and carpal tunnel release.  The veteran's medical 
records, including the May 2007 VA examination report, 
reflect that he continues to have mild fixed flexion in his 
fourth and fifth digits which is variously described as a 
functional hand claw and mild atrophy of the hypothenar 
muscles.  The veteran, and his representative, assert that 
his ulnar neuropathy and carpal tunnel syndrome resulted from 
his in-service hand infection; thus, service connection for 
these current residuals is also warranted.

With respect to the veteran's claim that his right carpal 
tunnel syndrome, right ulnar neuropathy, and any associated 
residuals are related to his active service, the Board finds 
that the competent evidence of record does not demonstrate 
that such disabilities are related to service, including the 
in-service right hand infection.  First, as previously 
discussed, there is nothing in the veteran's service medical 
records to indicate any residual disability from his 1965 
hand infection, including right carpal tunnel syndrome or 
right ulnar neuropathy.  The separation examination is silent 
for any abnormal clinical findings of the right hand.

Additionally, the competent evidence of record reflects that 
the veteran was first diagnosed with right ulnar neuropathy 
and carpal tunnel syndrome in August and October 2002, 
respectively.  This is more than thirty years after the 
veteran's in-service hand infection as well as service 
separation.  The Board notes that such evidence weighs 
against the veteran's claim as the Board may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the maladies at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

Finally, the Board concludes that the competent medical 
evidence of record fails to demonstrate a link between the 
veteran's right ulnar neuropathy, right carpal tunnel 
syndrome, or any current residuals, and service.

The medical evidence indicates that the veteran complained of 
right arm pain from his elbow to his fingers lasting one year 
or so in August 2002.  See Treatment Report from Dr. Singer.  
The veteran related that his right-sided problems first began 
in the 1960s when he had surgery in service on the thenar and 
first dorsal interossei muscles.  After examining the 
veteran, Dr. Singer concluded that there was evidence of 
right ulnar neuropathy superimposed on diffuse peripheral 
polyneuropathy.  Dr. Singer indicated that the veteran's 
diffuse peripheral polyneuropathy was certainly due to the 
veteran's alcohol abuse, and that the right ulnar neuropathy 
was likely due to elbow compression.

The veteran was evaluated in October 2002 by Dr. Fritz, who 
noted gross weakness to abduction and adduction and clawing 
of the fourth and fifth fingers.  The diagnosis provided in 
the treatment report is right upper extremity ulnar nerve 
atrophy with cubital tunnel and probably Guyon's canal 
compression and bilateral carpal tunnel syndrome.

Dr. Fritz's diagnoses were confirmed by an October 2002 
electromyography (EMG) study which revealed evidence of 
severe right ulnar mononeuropathy, most likely at the 
veteran's elbow, with wasting of all ulnar innervated muscles 
of the hand with weakness, and mild bilateral carpal tunnel 
syndrome without evidence of denervation.  A right carpal 
tunnel release and right ulnar nerve decompression were 
performed in November 2002, and the surgical report reflects 
significant atrophy in the right upper extremity secondary to 
right ulnar neuropathy, weakness, and carpal tunnel syndrome.  
Finally, an October 2005 EMG study similarly revealed very 
severe right ulnar neuropathy, probably secondary to 
entrapment at the elbow.

The Board finds that the above evidence demonstrates that the 
veteran's right ulnar neuropathy, and associated innervated 
muscles of the hand, is likely due to a right elbow 
compression.  As there is no evidence of any injury to the 
veteran's right elbow in service, nor any assertion by the 
veteran of any such injury, the Board finds that this 
evidence weighs against service connection for right ulnar 
neuropathy and any associated innervated muscles of the hand.  
Additionally, as discussed above, the May 2007 VA examination 
report fails to identify any current residuals of right ulnar 
neuropathy which are as likely as not related to the 
veteran's in-service hand infection.  Since none of the 
veteran's medical records contain a positive nexus opinion 
regarding right ulnar neuropathy this medical opinion weighs 
heavily against service connection for such disability and 
corresponding residuals.

In light of the above, the Board finds that a preponderance 
of the evidence is against awarding service connection for 
right ulnar neuropathy and any associated residuals.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

With respect to the veteran's carpal tunnel syndrome, the 
Board observes that the record contains a VA Occupational 
Therapy Consult Note dated in December 2005 which states that 
the veteran has a diagnosis of status post-right carpal 
tunnel syndrome and has mild fixed flexion of digits four and 
five secondary to a 1965 surgery.  

The Board acknowledges that such evidence tends to suggest 
that the veteran's right carpal tunnel syndrome and problems 
with his fourth and fifth digits might be related to service.  
However, this clinical note appears to be based on a history 
provided by the veteran, with no basis in the clinical 
record.  Specifically, none of the veteran's other medical 
records make any mention of his carpal tunnel syndrome or 
right hand clawing as secondary to his in-service hand 
infection.  Since the veteran is not competent to provide 
evidence or statements regarding etiology, Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992), his self-reported 
etiological history, even as recorded in the medical record, 
is not competent, probative evidence.

Regardless, even if it were to accept the above statement as 
a competent medical opinion regarding the etiology of the 
veteran's right hand carpal tunnel syndrome and clawing of 
the right hand, the Board finds little probative value in 
this opinion.  Moreover, additional evidence is present in 
the record which weighs against the veteran's claim.

The Board observes that the October 2002 EMG study indicated 
that there was no evidence of denervation as a result of the 
veteran's carpal tunnel syndrome.  Rather, all muscle wasting 
and nerve problems, including clawing of the fourth and fifth 
digits, were associated with the veteran's severe right ulnar 
mononeuropathy.  This objective medical evidence directly 
contradicts the medical opinion provided in the December 2005 
Occupational Therapy Consult Note, which associates such 
residual disabilities with the veteran's carpal tunnel 
syndrome.  In weighing the evidence, the Board finds 
objective medical evidence to be more probative, thereby 
diminishing any value of the December 2005 etiological 
opinion.

Also weighing against any finding that the veteran's right 
carpal tunnel syndrome is related to his in-service hand 
infection is the October 2002 EMG study findings of bilateral 
carpal tunnel syndrome.  Finally, as previously explained, 
the May 2007 VA examiner did not find that the atrophy of the 
veteran's hypothenar muscles, resulting in his clawing, was 
the result of a hand infection and, thus, service-related.

The Board notes the veteran's contentions that his right 
ulnar neuropathy with clawing of the right hand and right 
carpal tunnel syndrome are due to his in-service hand 
infection.  This determination, however, is not a matter for 
an individual without medical expertise.  See Espiritu, 
supra.  Thus, while the Board has considered the veteran's 
lay assertions, they do not outweigh the competent medical 
evidence of record.  Such evidence indicates that his right 
ulnar neuropathy is most likely due to an elbow compression 
and that his right carpal tunnel syndrome developed in 
conjunction with left carpal tunnel syndrome, suggesting an 
alternative process.  

The Board has carefully considered the competent evidence of 
record and finds that scarring on the thenar region of the 
right hand and atrophy of the first interosseous muscle are 
related to the veteran's in-service right hand infection.  As 
such service connection for these residuals is granted.  As 
the competent evidence fails to demonstrate any additional 
residuals of this in-service disability or any current 
disability related to service, service connection is not 
warranted for any additional disability of the right hand.


ORDER

Service connection is granted for residuals of a right hand 
infection manifested by scars on the thenar region of the 
right hand and atrophy of the first interosseous muscle.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


